Citation Nr: 0703063	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

4.  Entitlement to a compensable rating for otitis externa of 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2004 and April 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, and denied his claims 
for increased ratings for PTSD and otitis externa of the left 
ear.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, panic attacks 
more than once per week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The veteran's otitis externa of the left ear is not 
manifest by swelling, dry, scaly, or serous discharge and 
itching requiring frequent and prolonged treatment.






CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a compensable evaluation for otitis 
externa of the left ear have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.87, DC 6210 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).



PTSD

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a psychiatric disorder (including 
PTSD) when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA and private treatment records dated from March 2002 to 
February 2005 show various PTSD symptoms, including 
hypervigilance, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, anger, increased 
frequency of panic attacks, isolation from others, and 
problems with concentration.  Other findings include regular 
notations that the veteran was dressed and groomed 
appropriately, that his thoughts were logical, and that his 
judgment and insight were fair.

On VA examination in May 2004, the veteran reported worsening 
PTSD-related symptoms, specifically involving an increased 
frequency of nightmares related to wartime experiences, from 
which he awoke fighting and cursing.  He reported that he was 
unable to sleep without medication and that he was nervous 
and jittery during the day, with a mild exaggerated startle 
response to loud or unexpected noises.  He reported intrusive 
daytime memories of liberating the concentration camp, and 
described behavior compatible with hypervigilance.  He stated 
that his symptoms were generally better during the day than 
at night, particularly because he was able to interact with 
friends.  He stated that current television coverage of the 
war in Iraq had worsened his symptoms and that loneliness 
associated with his wife's having passed away and his 
children living far away from him had also worsened his 
symptoms.  He stated that he generally tried to avoid 
discussion of the war in Iraq and did not speak with anyone 
about his own experiences during World War II.  

Mental status examination revealed an anxious mood with 
affect appropriate to content.  His speech was noted to be 
within normal limits with regard to rate and rhythm.  His 
thought processes were logical; no loosening of associations 
was noted, nor was any confusion.  No gross impairment in 
memory was observed, and he was fully oriented.  
Hallucinations were not complained of, and no delusional 
material was noted during the examination.  He denied 
suicidal and homicidal ideations.  His insight and judgment 
were noted to be adequate.  The veteran was adequately 
groomed and fully cooperative.

The examiner determined that the most appropriate diagnosis 
for the veteran was chronic post-traumatic stress disorder.  
Based upon the above symptoms, a GAF score of 68 was 
assigned.

Other treatment records dated from July 2004 to February 2005 
reflect GAF scores of 30 on two occasions, of 35 in October 
2004, and, most recently of 40 in both December 2004 and 
February 2005.  There are no GAF scores higher than 40 in 
treatment records dated from July 2004 to February 2005, 
which is the most recent treatment record of record.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, a GAF score of 68 generally reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful relationships.  Scores of 31 to 40 reflect serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Finally, scores of 30 
reflect behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment, or an inability to function in almost all areas.  
The record reflects that the veteran is having increasing 
difficulty in completing the activities of daily living as a 
result of his PTSD.  While he has noted depression related to 
the death of his wife, it appears that her death and his 
related depression have exacerbated his PTSD, as has the 
current war in Iraq.  He is unable to sleep at night due to 
increased frequency of combat-related nightmares, and is 
jittery and unable to concentrate during the day due to 
fatigue and hypervigilance.  He has had to seek medical 
attention for injuries incurred during nightmares and for 
frequent panic attacks during the day.  The veteran has 
indicated that he has friends with whom he is able to talk 
during the day, but largely spends his time alone.  The 
veteran's increasing difficulty indicates that his PTSD 
symptoms fall within the category of moderately severe PTSD.

In addressing the May 2004 VA examiner's finding that the 
veteran's PTSD was only mildly disabling, the Board finds it 
significant that the veteran has only been assigned one GAF 
score in the 60's; the next highest GAF score that the 
veteran has received has been 40.  The veteran's most recent 
treatment records, dated in February 2005, note that the 
veteran's PTSD symptoms had worsened and that he complained 
of panic attacks and anxiety.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD.  The evidence as a whole 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as 
required for a 50 percent rating under DC 9411.  With respect 
to whether his disability warrants more than a 50 percent 
disability rating, however, the Board finds that the 
preponderance of the evidence is against entering such a 
finding.  The veteran has not been shown to have deficiencies 
in most areas, as he is generally able to complete household 
chores, such as mowing the grass, and he does have some close 
relationships.  He has also not been shown to have 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  As 
such, the Board finds that an evaluation in excess of 50 
percent is not warranted.

An increased rating of 50 percent for PTSD is granted.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Otitis Externa

The veteran's chronic otitis externa of the left ear has been 
rated noncompensably disabling under DC 6210.  Diagnostic 
Code 6210 provides for a maximum 10 percent rating where 
chronic otitis externa is exhibited by swelling, discharge 
and itching, requiring frequent and prolonged treatment.  
Under 38 C.F.R. § 4.31,  where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent evaluation, as in DC 
6210, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2006).  The veteran must have evidence of swelling, 
discharge and itching, requiring frequent and prolonged 
treatment, in order for a compensable rating to be warranted.

Treatment records dated from February 2004 to February 2005 
do not reflect complaints or diagnoses related to otitis 
externa of the left ear.  The record reflects that the last 
time the veteran was treated for an infection of the ears was 
in May 2002, when he was diagnosed with otitis media, a 
disorder for which service connection has not been 
established.  In May 2004, the veteran reported for VA 
examination of the ears, at which time it was found that the 
ears were occluded with cerumen, prohibiting proper 
examination of the ears.  The veteran was instructed to have 
his ears cleaned by his private physician, and the 
examination would be rescheduled following the cleaning.  The 
VA examination was rescheduled for June 2004.  At that time 
the veteran reported that since his separation from service, 
he had had trouble with a white scaly buildup in his ears 
that resulted in hearing loss.  He stated that he had to have 
this buildup cleaned out approximately two to four times per 
year.  He reported that he currently did not have significant 
trouble with infections, but did complain of occasional 
tenderness and noted that approximately every few years he 
required use of antibiotics when he had a bad impaction of 
cerumen.  He reported tinnitus when his ears were "stopped 
up."  

Physical examination of the ears revealed normal external 
auricles with no deformities, bilaterally.  The external ear 
canals were noted to be very narrow, with a significant 
amount of hair in the canals.  The ear canals were otherwise 
noted to be normal, with no evidence of infection.  His 
tympanic membranes were normal, as were the middle ears, with 
no evidence of effusion.  The mastoids were also normal.  The 
examiner determined that there was no current evidence of 
active ear disease.  In discussing the veteran's current 
status, the examiner noted that the veteran had a long 
history of cerumen impactions, or some other sort of 
impactions, that the veteran related to a fungal infection of 
the ears during service.  The examiner, however, was unable 
to elicit a history about otitis externa or other infections.  
Accordingly, the examiner determined that the veteran's 
history most accurately sounded like cerumen impactions that 
were a benign process and were generally cleaned out without 
the veteran requiring use of antibiotics or other medical 
management.  The veteran did not currently see an ear, nose, 
and throat physician for his problem.  The great deal of hair 
in the veteran's ear canals was found to contribute to his 
problem with cerumen impaction, but was determined to be 
unrelated to his service-connected ear problem.  Due to the 
veteran's narrow ear canals and amount of hair, the examiner 
determined that impaction of cerumen would continue to be a 
problem for the veteran, but noted that the cerumen that was 
trapped was normal cerumen.

The Board finds that a compensable rating for otitis externa 
is not warranted.  On VA examination, the veteran's external 
ear was negative for edema, scaling, or discharge, and otitis 
externa was not diagnosed.  Additionally, the record does not 
otherwise reflect evidence of swelling, discharge and 
itching, requiring frequent and prolonged treatment.  While 
the veteran does have a history of cerumen impaction which 
has required cleaning of the ears several times per year, the 
VA examiner determined that this problem was unrelated to his 
service-connected otitis externa.  The Board has considered 
the veteran's assertions as to the symptoms of his otitis 
externa.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
one addressing whether a service-connected disability 
satisfies diagnostic criteria.  Espiritu v. Derwinski , 2 
Vet. App. 492, 494 (1992).  As a result, the veteran's 
assertions do not constitute competent medical evidence that 
his service-connected otitis externa warrants the claimed 
compensable evaluation.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In March 2004, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a March 2005 
re-adjudication of the claims by the RO subsequent to receipt 
of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran examinations with 
regard to these claims. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point does not prejudice the veteran.


ORDER

An increased rating of 50 percent for PTSD is granted.

A compensable rating for otitis externa of the left ear is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss and tinnitus.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  The record reflects that the 
veteran served as a combat infantryman in the European 
Theater of Operations during the Second World War, and that 
he was routinely exposed to high levels of noise as a result 
of his official duties.  The record also reflects that the 
veteran is noncompensably service-connected for chronic 
otitis externa of the left ear.  On VA audiological 
examination in June 2004, the veteran was diagnosed with 
tinnitus and moderate high-frequency sensorineural hearing 
loss, bilaterally.  On VA examination of the ears in June 
2004, the veteran was noted to have frequent problems with 
cerumen, including excessive build-up and impaction.  The 
ears examiner opined that the problem with cerumen was 
unrelated to the veteran's period of military service, 
including his service-connected otitis externa.  Neither 
examiner, however, opined as to whether the veteran's hearing 
loss or tinnitus was related to either his period of active 
service or to his service-connected otitis externa, or to 
whether his hearing loss or tinnitus was related to his 
nonservice-connected problem with excessive cerumen build-up 
and impaction.  Because the veteran has a history of in-
service noise exposure, is service-connected for otitis 
externa of the left ear, and has a current diagnosis of 
moderate sensorineural hearing loss in both ears, an 
etiological opinion is necessary in order to fairly decide 
the merits of his claims for service connection for hearing 
loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the nature and 
etiology of his hearing loss and 
tinnitus.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The examiner 
should specifically opine as to whether 
it is as likely as not (a 50 percent or 
greater probability) that the veteran's 
hearing loss and tinnitus are related 
to his period of active service, 
including his duties as a combat 
infantryman in World War II or to his 
service-connected otitis externa of the 
left ear.  The examiner should also 
specifically address whether it is as 
likely as not (a 50 percent or greater 
probability) that the veteran's hearing 
loss and tinnitus are related to his 
problem with excessive build-up and 
impaction of cerumen.  If necessary, 
the examiner should attempt to 
reconcile his or her opinion with the 
other opinions of record.  The 
rationale for all opinions must be 
provided.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for hearing loss and 
tinnitus.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


